          Case: 18-36026, 05/30/2019,Document
          Case 4:18-cv-00146-DCN      ID: 11312980, DktEntry:
                                               37 Filed       21-1, Page
                                                        05/30/19    Page 11 of
                                                                            of 22




                              NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         MAY 30 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TERRY KERR; DENNIS KERR,                           No. 18-36026

                  Plaintiffs-Appellants,           D.C. No. 4:18-cv-00146-DCN

 v.
                                                   MEMORANDUM*
OCWEN LOAN SERVICING, LLC; et al.,

                  Defendants-Appellees.

                      Appeal from the United States District Court
                                for the District of Idaho
                        David C. Nye, District Judge, Presiding

                               Submitted May 21, 2019**

Before:        THOMAS, Chief Judge, and FRIEDLAND and BENNETT, Circuit
Judges.

      Terry Kerr and Dennis Kerr appeal pro se from the district court’s judgment

dismissing their action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s dismissal under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. Cervantes v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        Case: 18-36026, 05/30/2019,Document
        Case 4:18-cv-00146-DCN      ID: 11312980, DktEntry:
                                             37 Filed       21-1, Page
                                                      05/30/19    Page 22 of
                                                                          of 22




Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed the Kerrs’ action because the Kerrs

failed to allege facts sufficient to state any plausible claim for relief. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

liberally construed, a plaintiff must allege facts sufficient to state a plausible

claim); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                            2                                        18-36026
